Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Continuity/Reexam Information for 16/815850 
    
        
            
                                
            
        
    

Parent Data16815850, filed 03/11/2020 Claims Priority from Provisional Application 62816499, filed 03/11/2019



Claims 1-28 filed on 03/11/2020 are pending.
Claims 1-20 were examined.
Claims 21-28 were withdrawn from consideration as non-elected invention. 
No claim is allowed.

Non-Final Office Action


Specification

Marked copy of the specification filed on 05/22/2020 was not submitted.  Amendments in specification (45 pages) filed on 05/22/2020 were not entered. Marked copy of the amended specification was provided.  Marked copy is required to shows on record what was added. No reasons provided why it was necessary to submit a substitute specification. No new matter can be added.   Original specification (36 pages) was filed on 03/11/2020.   There is a 9 pages were added in the specification from original and substitute specification.  

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 04/05/2021 was in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98. Accordingly, the IDS has been considered by the examiner and a signed copy is enclosed herewith.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Response to Remarks
Applicant’s response to restriction requirement filed on 09/24/2021 is acknowledged.  

Election of Invention.
Applicant selected group I, claims 1-20 drawn to a method for improving cardiovascular function, elasticity, calcification reduction, PWV, and/or endothelial function in a mammal comprising administering to the mammal an effective amount of vitamin K for a period of 2 weeks to less than 6 months (claim 1); vitamin K is vitamin K2 and/or vitamin K1 (claim 2), with traverse.  Applicant arguments in regards to restriction requirement was fully considered and was not fully persuasive.  Examiner agrees to join claims 14-20 into group I, so group I will contain claims 1-20.  However, arguments in regards to Group II, claims 13-20, and Group IV, claim 23 are directly related to Group I. Applicant submits that since claims 13-20 (Group II) are dependent on claim 1, they are part of the same invention as that of Group I. Similarly, Applicant submits that claim 23 (Group IV) should be considered as part of the same invention as that of Group I since it relates to a kit comprising the treatment doses as indicated in claims.   Examiner respectfully disagrees because the search requirement for claim 21 will not be the same as for claims 1-20.  A reference applicable on group I may not be applied on the invention of claim 21 and its dependent claims.  Similarly kit claim does require different search and consideration.  At the time when claimed method will be allowed, kits related to allowed claims may be joined,

Election of Species

In response to the Election of Species Requirement, Applicant elected menaquinone-7 (vitamin K) as claimed in claim 4.  Menaquinone-7 (MK-7) it is the most effective   Applicants had not elected method of treatment as was requested in the restriction requirement. See page 7 of the office action where treatment of for specific disease atherosclerosis, or osteoarthritis or any other specific disease was listed.  Applicants elected vitamin K compound but not elected specific disease to be treated by elected compound.  The response to restriction requirement appears to be incomplete. 


35 U.S.C. 103 (a) Rejection

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 1-20 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Vaidya, Ashol et al. (US 20100130618), Ushiroyama T et al.  (Maturitas 2002, 41(3):211-221, 892) and 
Claim 1 is drawn to a method for improving cardiovascular function, elasticity, calcification reduction, PWV, and/or endothelial function in a mammal comprising administering to the mammal an effective amount of vitamin K for a period of 2 weeks to less than 6 months.  Claim 2 is drawn wherein said vitamin K is vitamin K2 and/or vitamin K1.
	In regards to claim 1-3, Vaidya et al. (20100130618) teaches therapeutic uses of vitamin K, its analogues and derivatives in a diverse array of disease conditions. 
	It teaches that Vitamin K improves blood perfusion and ameliorates hypoxia in prevention and treatment of conditions such as chronic venous insufficiency manifestations, post thrombotic syndrome, and skin conditions related to melanization, hyperpigmentation, Paresthesiae, oedema, varicose veins, VTE and cramps. It provides pharmaceutical compositions comprising vitamin K, its analogues, derivatives or vitamin K-like compounds either alone or in combination with one or more therapeutically effective active agents for the diseases/conditions of venous, nerves and lymphthat are encompassed by this invention. (Abstract).
	Vaidya teaches that vitamin K is present in every tissue and by the virtue of its ubiquitous nature, the molecule plays an important role in bone mineralization, arterial calcification, apoptosis, phagocytosis, growth control, and chemotaxis and signal transduction.  It teaches the role of vitamin K nutriture on atherosclerosis. However, for several tissues the role of vitamin K is yet to be discovered. [0021].  
	In regards to claim 4-6, Vaidya teaches menaquinone addition to food products to promote human bone health and cardiovascular health. It teaches pharmaceutical compositions and nutritional supplements with MK-7 for human health and arterial effects of vitamin K giving relief to age-related stiffening of the arteries. Consequently, the application claims, vitamin K for use in combating various cardiovascular events including hypertension, congestive heart failure and stroke and for osteoporosis and arterial calcification, with no coverage of chronic venous insufficiency. [0022].
	It teaches vitamin K and aortic calcification and coronary heart disease (CHD). [0019] .  Vitamin K. administration of vitamin K in a range 10 mu g. to 1000 mu gram per day of vitamin  MK-7. [0020].
It teaches oral administration ([0017], [0032].
Various type of vitamin K are used. See for example [0047], 
In regards to claim 13 and 14, Vaidya teaches nutritional formulations [0044].   In regards to claim 14, Vaidya teaches capsules (Example 10), tablet (Example 3) 
In regards to addition of amino acid as in claim 17. [0057].
	In regards to claims 15-19, Vaidya teaches addition of one more pharmaceutical compounds, compositions (claim 15) may optionally include other medicaments and skin beneficial ingredients, such as vitamin C, vitamin A, folic acid, vitamin D, vitamin E, amino acids, analgesics, anti-itch agents, skin penetration enhancers, fibrin, aminocaproic acid, tranexamic acid, aprotin, fibrinogen-containing agents, collagen, collagen-containing agents, anti-acne agents, moisturizers, glycerin, propylene glycol, polyethylene glycol, hyaluronic acid, chondroitin sulfate, elastin, antioxidants, and other skin-improvement agents.[0051].
	In regards to claim 17-19,  Ushiroyama et al teaches effect of continuous combined therapy with vitamin K(2) and vitamin D(3) on bone mineral density and coagulofibrinolysis function in postmenopausal women.	
	In regards to claim 20, daily dosage, a person skilled in the art would find the most appropriate amount depending on the person condition and need for vitamin K. 
	Even though Vaidya teaches claimed invention Ushiroyama et al was added therapeutic effect of combined use of vitamin K(2) and D(3) on vertebral bone mineral density in postmenopausal women with osteopenia and osteoporosis.  It teaches Combined therapy with vitamin K(2) and D(3) for 24 months markedly increased bone mineral density (4.92 +/- 7.89%), while vitamin K(2) alone increased it only 0.135 +/- 5.44%. Continuous combination therapy with vitamin K(2) and D(3) may be useful for increasing vertebral bone mass in postmenopausal women. Furthermore, the increase in coagulation function observed during this therapy was within the physiological range, and no adverse reactions were observed.  (Abstract) 
	It would have been obvious to one skilled in the art at the time the invention was filed with reasonable expectation of success to use combination It would have been obvious to one skilled in the art with reasonable expectation of success at the time the invention was filed to improve the cardiovascular function and reduce the calcification by administering vitamin K or menaquinone-7.  
A person skilled in the art at the time the invention was filed would provide vitamin K for treating CDK, atherosclerosis and other diseases to be treated as needed.   Low-Dose Daily Intake of Vitamin K(2) (Menaquinone-7) Improves also provides motivation to add other active ingredients as vitamin D to improve the treatment as needed. The amount of vitamin K or any other compound added in the composition. Low-Dose Daily Intake of Vitamin K(2) (Menaquinone-7) shows improvements. 
	The administration timings, doses, duration is considered obvious to those of ordinary skill in the art would have been readily optimized effective dosages and concurrent administration regimens as determined by good medical practice and the clinical condition of the individual patient. Determination of the appropriate dosage, amounts and amounts in combination for treatment involving each of the above mentioned formulations of specific compounds as in claim 1 would have been routinely made by those of ordinary skill in the art and is within the ability of tasks routinely performed by them without undue experimentation, especially in light of the dosage information disclosed prior art and depending on variety of factors including the severity of the condition to be treated, the desired effect, possible of adverse reaction, and individual patient including age, sex, body weight, etc.  The dosage is also adjusted by severity of the disease.
Obviousness can be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).  KSR, instructs courts to take a more “expansive and flexible approach” in determining whether a patented invention was obvious at the time it was made. 550 U.S. at 415.   In particular, the Court emphasized the role of “common sense”. “Rigid preventative rules that deny fact finders recourse to common sense … are neither necessary under our case law nor consistent with it.” Id. at 421. See Wyers v. Master Lock Co, 95 USPQ2d 1525, (Fed. Cir. 2010).  

A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill might reasonably infer from the teachings.  See In re opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA 1976).  A reference is not limited to working examples.  See In re Fracalossi 215 USPQ 569 (CCPA 1982).
            Accordingly, the burden of proof is upon applicants to show that instantly claimed subject matter is different and unobvious over those taught by prior art.  See In re Brown, 173 USPQ 685, 688; In re Best, 195 USPQ 430 and In re Marosi, 218 USPQ 289, 293.
            
The Court has held that "the test of obviousness is not express suggestion of the claimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them." See In re Rosselet, 146 USPQ 183, 186 (CCPA 1965). "There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art." Motorola, Inc. v. Interdigital Tech. Corp., 43 USPQ2d 1481, 1489 (Fed. Cir.1997). An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not. See KSR Int'l Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) ("The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results."). 
It has been also decided  by the court that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious”. KSR v.  Teleflex, 127 S,Ct. 1727, 1740 (2007)(quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious”, the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007). The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” See Id. at 1742.  See No. 04-1350) where it states that “However, the issue is not whether a person skilled in the art had the motivation to combine the electronic control with an adjustable pedal assembly, but whether a person skilled in the art had the motivation to attach the electronic control to the support bracket of pedal assembly”.  
	After consideration of all the facts and weighing all the evidence, Examiner reached a determination that the instant claims are not patentable in view of the teachings of the prior art and considering all the facts which were more convincing than the evidence and arguments given in opposition to it. 
In the light of the forgoing discussion, the Examiner’s ultimate legal conclusion is that the subject matter defined by the instant claims would have been obvious within the meaning of 35 U.S.C. 103(a).
Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABIHA NAIM QAZI whose telephone number is (571)272-0622.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000

/SABIHA N QAZI/Primary Examiner, Art Unit 1628